Citation Nr: 1760242	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right calf muscle injury.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for cardiac hypertrophy (heart condition).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1984 to October 1989, and November 2003 to March 2004.  He subsequently served in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

In February 2017, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript is associated with the record.  

The issue of an increased rating for left calf muscle has been raised by the record in a May 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

FINDINGS OF FACT

1.  The claim of service connection for right calf muscle injury was withdrawn from appeal by the Veteran's representative during his February 2017 videoconference hearing, and the Board therefore has no jurisdiction over that appeal, the Board is not authorized to reinstate the appeal.

2.  The Veteran has a current left shoulder disability that had its onset in service.

3.  The preponderance of the evidence is against a finding that the Veteran has a current heart condition, hypertension, or OSA disability that developed as a result of his active service, to include periods of ACDUTRA and/or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for right calf muscle injury have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a left shoulder disability are met. 38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112(a), 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for OSA have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right calf muscle injury

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.

During his February 2017 videoconference hearing, the Veteran's representative stated that the Veteran wished to withdraw the appeal for service connection for right calf muscle injury.  The right calf muscle was listed incorrectly on the Veteran's May 2012 Notice of Disagreement.  As stated in the introduction, the Veteran actually sought service connection for his left calf muscle injury.  Consequently, the Board does not have jurisdiction to review the appeal as to the right calf muscle injury, and the appropriate action by the Board is dismissal.

II.  Left shoulder disability

The Veteran seeks service connection for a left shoulder disability.  The Veteran was diagnosed with a spinal disorder during the course of this appeal.  See March 1985 USAF Emergency Room Record.  As such, the current disability element is established.  See Shedden, 381 F.3d at 1167.  Thus, the outcome turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

In January 1984, the Veteran's enlistment examination was negative for any shoulder disability.  

In March 1985, the Veteran visited an USAF emergency room because his shoulders had popped while he was playing football.  He reported that his friend had popped the shoulders back in. An x-ray showed no obvious fracture.  He was instructed to follow-up with a radiologist, ACE wrap the injuries, to not lift weights for 24 hours, and to take aspirin.

In September 1989, the Veteran reported that his health was in good condition with the exception of his shoulders.  He marked that he had issues with a "painful or 'trick' shoulder." 

Various VA treatment records from July 1990 to October 2012 showed that the Veteran complained of left shoulder disability due to repeated dislocation, and sought treatment for left shoulder pain.  In September 2012, the Veteran received a physical therapy consult.  During this consult, he scored a five out of five in the strength test for his flexion, abduction, supraspinatus, external rotation, and internal rotation.  He scored a three out of five for his subscapularis.  The VA physical therapist outlined a plan for the Veteran to increase his supraspinatus, infraspinatus/terosminor, and subcaularis strength by a half grade to decrease pain for improved participation in daily activities.  In October 2012, the Veteran was advised to undergo left shoulder surgery by a VA orthopedic surgeon.  

In January 2012, the Veteran was afforded a VA examination for his shoulders.  Here, the Veteran reported experiencing infrequent episodes of recurrent dislocation for the left shoulder.  The VA examiner noted the following range of motion measurements for the left shoulder: (a) Flexion: zero to 140 degrees; (b) Painful flexion motion begins: 140 degrees; (c) Abduction: zero to 110 degrees; (d) Painful abduction motion begins: 100 degrees.  The VA examiner reviewed a MRI of the left shoulder and opined that the Veteran had a superior glenoid labral tear; marrow edema and periventricular fluid about the acromioclavicular joint indicating either degenerative change or inflammation; and small partial thickness tear of the distal supraspinatus tendon at the footplate insertion of the humeral head.  The VA examiner reported that the left shoulder had less movement than normal, weakened movement, excess fatigability, and pain on movement.  The VA examiner also reported that the Veteran had an AC joint condition where he would experience dislocation of the shoulder.  The VA examiner opined that the Veteran's shoulders were at least likely as not incurred in or caused by the claimed in-service injury, event, or illness.

In the February 2017 hearing, the Veteran testified that his left shoulder had worsened.  He testified that he took Advil, would do strengthening exercises at the gym, and did not seek treatment for it because he tried to avoid visiting doctors.  He testified that he would deal with the pain, and sometimes his whole arm would become numb while he slept because his shoulder would dislocate from the socket.  The Veteran testified that although he did not have a dislocation in a few years, it was because he did not do the things he used to do in the past like play with his children or sleeping abnormally.  He also testified in the mornings or when the weather is damp or rainy, he feels aches in his shoulder.  The Veteran testified that he was used to the pain.  

In light of the foregoing, the Board finds that the preponderance of the evidence is for a finding that the Veteran's left shoulder disability is causally linked to his military service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.

III. Heart Condition, Hypertension, and OSA

The Veteran seeks service connections for a heart condition, hypertension, and OSA.  The Veteran contends that his heart condition began during active duty, but symptoms did not arise until the Air Force reinstated physical training.  

In the Veteran's January 1984 enlistment examination, he did not notate that he had any heart issues.  

In October 1987, the Veteran was given an electroencephalogram (EEG) test for a possible seizure disorder.  However, it was noted on the EEG that while he slept, he had hyperventilation for 180 that showed no abnormalities. 

In an unknown examination from October 1988, the Veteran marked that he had felt chest tightness/pressure/pain.

In the Veteran's September 1989 separation examination, the Veteran did not note that he had any issues with his heart, hypertension, or OSA.

In a July 1990 reenlistment examination, the Veteran reported that he had a history of heart trouble.  However, in the same reenlistment examination, he reported that his health was normal, and did not report any heart condition, hypertension, or OSA.  Additionally, in a September 1995 periodical routine physical, the Veteran denied chest pain and palpitations.  The physician assistant noted that the Veteran's electrocardiogram (ECG) test showed T wave abnormally, and that he wanted an old ECG for comparison.

Various private physician records from February 2009 to December 2009 show that the Veteran sought treatment for his heart condition, hypertension, and OSA.

In June 2009, the Veteran sought treatment with a cardiologist at Virginia Commonwealth University (VCU).  She diagnosed him with dyspnea on exertion accompanied by chest tightness and wheezing, and exercise induced asthma.  She noted that he had possible OSA.

In a July 2009 Pulmonary Function Test (PFT) and Symptom-Limited Exercise Test with Ventilator Expired Gas Analysis, it was noted that the Veteran put in excellent effort.  The results showed that maximal aerobic capacity was slightly reduced.  The Veteran had profound hypertensive response to exercise while having a normal resting systolic and diastolic blood pressure.  The physician opined that this may contribute to some diastolic stiffness with exertion.  The physician noted that there was some decline in preserved ejection fraction after exercise without audible wheezing.

In the February 2017 hearing, he testified that running during physical training abnormally raised his heart rate.  He sought medical treatment and began to see cardiologists and other doctors at Virginia Commonwealth University (VCU) Hospital.  The Veteran testified that he always had breathing and sleep issues.  He testified that had the Air Force tested him when symptoms first arose, then it would have shown that he had breathing problems that persisted during his entire military career.  Finally, he also testified that his hypertension and OSA are secondary to his heart condition.

The Board notes that the Veteran was medically discharged from the Air Force Reserves in June 2011 due to his exercise induced hypertension; hyperlipidemia; moderate OSA; and traumatic osteoarthritis of the left ankle.

Based on the findings of record, it is the conclusion of the Board that there is no evidence of a heart condition, hypertension, or OSA during the Veteran's period of active service from July 1984 to October 1989, or November 2003 to March 2004.  As noted above, other than two notations of potential chest pain, the medical evidence does not show that the Veteran sought treatment for any of these disabilities during the relevant time period.  Furthermore, he negated one of his own self-reports by denying that he had any heart trouble.  Thus, to establish incurrence of these disabilities, the veteran would have to show that these disabilities were aggravated during ACDUTRA or INACDUTRA.

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

To the extent that the Veteran's contentions may be construed as asserting cardiovascular diagnoses and etiological opinions therefor, the Board finds that these contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469.  The Court has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot). 

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matters of whether the Veteran has a current heart condition, hypertension, or OSA, and/or medical diagnoses, and whether there is a relationship between the diagnosed disabilities for which service connection is sought, and any period of active duty, INACDUTRA, or ACDUTRA.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish diagnoses and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.


ORDER

The appeal of the denial of service connection for right calf muscle injury is dismissed.

Service connection for left shoulder disability is granted.

Service connection for a heart condition is denied.

Service connection for hypertension is denied

Service connection for OSA is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


